                                                                 Case 2:20-bk-21020-BR     Doc 163 Filed 04/09/21 Entered 04/09/21 12:18:14          Desc
                                                                                            Main Document     Page 1 of 4



                                                                   1 SMILEY WANG-EKVALL, LLP
                                                                     Lei Lei Wang Ekvall, State Bar No. 163047
                                                                   2 lekvall@swelawfirm.com
                                                                     Philip E. Strok, State Bar No. 169296
                                                                   3 pstrok@swelawfirm.com
                                                                     Timothy W. Evanston, State Bar No. 319342
                                                                   4 tevanston@swelawfirm.com
                                                                     3200 Park Center Drive, Suite 250
                                                                   5 Costa Mesa, California 92626
                                                                     Telephone: 714 445-1000
                                                                   6 Facsimile:    714 445-1002

                                                                   7 Attorneys for Elissa D. Miller, Chapter 7
                                                                     Trustee for the bankruptcy estate of Girardi
                                                                   8 Keese

                                                                   9                          UNITED STATES BANKRUPTCY COURT
                                                                  10                           CENTRAL DISTRICT OF CALIFORNIA
                                                                  11                                  LOS ANGELES DIVISION
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 In re                                          Case No. 2:20-bk-21020-BR
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 THOMAS V. GIRARDI,                             Chapter 7

                                                                  14                               Debtor.          NOTICE OF OPPORTUNITY TO
                                                                                                                    REQUEST HEARING ON MOTION TO
                                                                  15                                                EXTEND DEADLINE TO FILE A
                                                                                                                    COMPLAINT UNDER 11 U.S.C. § 523
                                                                  16                                                FOR THE BANKRUPTCY ESTATE OF
                                                                                                                    GIRARDI KEESE, U.S. TRUSTEE, AND
                                                                  17                                                ALL CREDITORS OF THOMAS V.
                                                                                                                    GIRARDI PURSUANT TO FEDERAL
                                                                  18                                                RULE OF BANKRUPTCY PROCEDURE
                                                                                                                    4007(c)
                                                                  19
                                                                                                                    [No hearing required pursuant to Local
                                                                  20                                                Bankruptcy Rule 9013-1(o)]
                                                                  21
                                                                               TO ALL INTERESTED PARTIES:
                                                                  22
                                                                            PLEASE TAKE NOTICE that on April 9, 2021, Elissa D. Miller, the chapter 7
                                                                  23 trustee (the "Trustee") for the bankruptcy estate of Girardi Keese (the "Debtor") filed and
                                                                     served her Motion to Extend Deadline to File a Complaint Under 11 U.S.C. § 523 for the
                                                                  24 Bankruptcy Estate of Girardi Keese, U.S. Trustee, and All Creditors of Thomas V. Girardi
                                                                     Pursuant to Federal Rule of Bankruptcy Procedure 4007(c) (the "Motion") on all
                                                                  25 interested parties.

                                                                  26        PLEASE TAKE FURTHER NOTICE that the Trustee is requesting that the Court
                                                                     grant the Motion without a hearing as provided in Local Bankruptcy Rule ("LBR") 9013-
                                                                  27 1(o) unless a party in interest timely files and serves a written opposition to the Motion
                                                                     and requests a hearing.
                                                                  28


                                                                       2864187.1                                    1                                     NOTICE
                                                                 Case 2:20-bk-21020-BR     Doc 163 Filed 04/09/21 Entered 04/09/21 12:18:14           Desc
                                                                                            Main Document     Page 2 of 4



                                                                   1         DEADLINE FOR FILING AND SERVING OPPOSITION PAPERS AND
                                                                     REQUEST FOR A HEARING: Pursuant to LBR 9013-1(o), any party who opposes the
                                                                   2 Motion may request a hearing on the Motion. The deadline to file and serve a written
                                                                     opposition and request for hearing is 14 days after service of this notice, plus 3 additional
                                                                   3 days if you were served by mail or pursuant to Federal Rule of Civil Procedure 5(b)(2)(D)
                                                                     or (F).
                                                                   4
                                                                             If you timely file and serve a written opposition and request for a hearing, the
                                                                   5 Trustee will file and serve a notice of hearing at least 14 days in advance of the hearing.
                                                                     If you fail to comply with this deadline:
                                                                   6
                                                                             a.      The Trustee will file a declaration to indicate (1) the Motion was properly
                                                                   7 served; (2) the response period elapsed, and (3) no party filed and served a written
                                                                     opposition and request for a hearing within 14 days after the date of service of this notice;
                                                                   8
                                                                             b.      The Trustee will lodge an order that the Court may use to grant the Motion;
                                                                   9 and

                                                                  10         c.    The Court may treat your failure as a waiver of your right to oppose the
                                                                       Motion and may grant the Motion without further hearing and notice.
                                                                  11
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 DATED: April 9, 2021                    SMILEY WANG-EKVALL, LLP

                                                                  14

                                                                  15
                                                                                                             By:          /s/ Timothy W. Evanston
                                                                  16                                               TIMOTHY W. EVANSTON
                                                                                                                   Attorneys for Elissa D. Miller, Chapter 7
                                                                  17                                               Trustee for the bankruptcy estate of Girardi
                                                                                                                   Keese
                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2864187.1                                    2                                      NOTICE
       Case 2:20-bk-21020-BR                      Doc 163 Filed 04/09/21 Entered 04/09/21 12:18:14                                       Desc
                                                   Main Document     Page 3 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF OPPORTUNITY TO REQUEST HEARING
ON MOTION TO EXTEND DEADLINE TO FILE A COMPLAINT UNDER 11 U.S.C. § 523 FOR THE BANKRUPTCY
ESTATE OF GIRARDI KEESE, U.S. TRUSTEE, AND ALL CREDITORS OF THOMAS V. GIRARDI PURSUANT TO
FEDERAL RULE OF BANKRUPTCY PROCEDURE 4007(c) will be served or was served (a) on the judge in chambers in
the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 9, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) April 9, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell                                                   Thomas Girardi
U.S. Bankruptcy Court                                                         100 Los Altos Drive
Roybal Federal Building                                                       Pasadena, CA 91105.
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012

Robert Girardi
3662 Aquarius Drive
Huntington Beach, CA 92649


                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ________ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 9, 2021                             Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21020-BR                      Doc 163 Filed 04/09/21 Entered 04/09/21 12:18:14                                       Desc
                                                   Main Document     Page 4 of 4




1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

      Rafey Balabanian , docket@edelson.com
      Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
       Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
      Sandor Theodore Boxer tedb@tedboxer.com
      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
       4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Jeremy Faith Jeremy@MarguliesFaithlaw.com,
       Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
      James J Finsten , jimfinsten@hotmail.com
      James J Finsten jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com
      Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      M. Jonathan Hayes jhayes@rhmfirm.com,
       roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.c
       om;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lewis R Landau Lew@Landaunet.com
      Craig G Margulies Craig@MarguliesFaithlaw.com,
       Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
      Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
      Elissa Miller emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Carmela Pagay ctp@lnbyb.com
      Ambrish B Patel apatelEI@americaninfosource.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
      Matthew D. Resnik matt@rhmfirm.com,
       roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.c
       om;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
      Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
      Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
      Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
      William F Saavino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
      Gary A Starre gastarre@gmail.com, mmoonniiee@gmail.com
      Richard P Steelman rps@lnbyb.com, john@lnbyb.com
      Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
